Title: To Thomas Jefferson from John Mason, 26 April 1793
From: Mason, John
To: Jefferson, Thomas



Sir
George Town 26th Aprl. 1793

Having lately Seen it was proposed in france to make Applications to the Executive of the United States to furnish in American Produce part of their Debt, and Supposing it probable if such a measure is adopted Some of the purchases might be made to greater advantage on Potomac, Rappahanok and James River than North of them, I take the Liberty thro’ you Sir to Offer my Services (Say those of my House) to make any purchase or Shipments in this part of the Country; and may I be allowed if you Judge me Adequate, to Sollicit Your friendly Influence in the Choice of an agent, should one be named for Such purposes.
I should not presume to ask this, if I was not fully persuaded I can serve the public as well as any Merchant whoever in such a Commission, and flatter myself the line of Business I have been engaged in for Several Years has given me a perfect Knowledge of the produce of this Country and made me equal to any Negotiation with France. I have Sometime Since Established a House in this Town, under the Same firm with that in Bordeaux.
Wheat and flour can always be Shipped on better terms, generally by 3/ a 4/ ⅌ bll. and 6d at 1/ ⅌ bushel from this River, than from Philadelphia, or even Baltimore; flour is at this time from 35/ to 37/6 Maryland Currency ⅌ barrell, Wheat 7/6 to 8/9⅌ Bushel. With assurances if any thing of this kind should be entrusted to us of our best Endeavors to Convince You, Your Confidence will not be misplaced—I have the honor to be Sir with great respect your Very Obt. Servt.

J: Mason

